Citation Nr: 0905704	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  04-16 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected residuals of a shell fragment wound of 
the lower left leg.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from April 1965 to January 1967.  He served in Vietnam and 
was wounded in action in March 1966.
This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a May 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

Procedural history

A June 1967 rating decision granted the Veteran's claim of 
entitlement to service connection for a left leg injury.  A 
noncompensable (zero percent) disability rating was assigned.

In September 2002, the Veteran filed a claim for an increased 
disability rating for his service-connected leg left 
disability.  The above-referenced May 2003 rating decision 
continued the Veteran's noncompensable disability rating.  
The Veteran disagreed with that determination and 
subsequently perfected this appeal.

In a January 2007 decision, the Board denied the Veteran's 
claim of entitlement to an increased disability rating for 
the service-connected left leg disability.  The Veteran 
appealed the Board's January 2007 decision to the United 
States Court of Appeals for Veterans Claims (the Court).  A 
Joint Motion for Partial Remand was filed as to the Veteran's 
lower leg claim, which the Court granted in June 2008.  The 
Veteran's claims file has been returned to the Board for 
readjudication.  

Specifically, the Joint Remand indicated that the Board 
failed to provide an adequate statement of its reasons or 
bases for its determination that the Veteran's lower left leg 
disability should not be rated under the schedule for ratings 
of muscle disabilities, 38 C.F.R. § 4.73.  In that 
connection, by incorporating the instructions of the Joint 
Remand in its Order, the Court directed the Board to consider 
and comment upon medical evidence in the record that suggests 
that the Veteran sustained underlying muscle injury in his 
lower left leg while serving on active duty.  See the Joint 
Motion for Partial Remand, page 3.  In so doing, the Board 
must "reconcile its findings and take into consideration 
this evidence as it applies to 38 C.F.R. § 4.73."  Id., page 
4.    

After a review of the Joint Motion and the medical evidence 
of record, the Board finds that a medical opinion is 
necessary to evaluate whether the evidence of record 
demonstrates underlying muscle injury to the Veteran's lower 
left leg, and if so, the severity of that injury.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions].  Accordingly, to comply with the 
Court's instructions, more evidentiary development is 
necessary as explained in detail below.

Issues not on appeal

The January 2007 Board decision also denied the Veteran's 
claims of entitlement to service connection for a skin 
condition, claimed as due to exposure to Agent Orange; and 
polyneuropathy of the left leg, claimed as secondary to 
service-connected scars of the lower extremities.  
Additionally, the Board determined that no new and material 
evidence had been received that was sufficient to reopen a 
previously denied claim of entitlement to service connection 
for an elevated diaphragm.  The June 2008 Joint Motion for 
Remand specifically stated that "the Court should deem these 
issues as abandoned."  See the June 2008 Joint Motion for 
Remand, page 5.  Accordingly, the Board's January 2007 
decision with respect to those issues is final.  38 C.F.R. § 
20.1103 (2008).  

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further procedural and evidentiary 
development.  




Reasons for remand

VA medical opinion

The Veteran's service-connected left lower leg disability is 
rated as a scar under 38 C.F.R. § 4.118, Diagnostic Code 
7805.  In essence, the Joint Motion indicated that 
consideration of the disability as a muscle injury under 
38 C.F.R. § 4.73 was warranted.  In support of that 
conclusion, the Joint Motion relied upon a June 1993 VA 
examination report, which  indicated that X-rays of the 
Veteran's lower left leg revealed "two metallic 
radiodensities" that "superimpose the posterolateral soft 
tissues of the calf."  Additionally, the June 1993 VA 
examiner specifically indicated that the Veteran had a 
"hyperpigmented scar of one inch by one inch on the 
posterior mid left leg . . . not very deep . . . but I think 
it is deep enough that it also kind of involved the 
gastrocnemius muscle."  However, a March 2003 VA examination 
of the Veteran's lower left leg revealed "no loss of 
underlying tissue."  See the March 2003 VA examiner's 
report, page 2.  Further, a March 2003 VA outpatient 
treatment record indicates that the Veteran's left leg has no 
atrophy of the leg muscles.  See the Veteran's March 11, 2003 
VA outpatient treatment report.
Thus, the medical evidence is unclear as to whether muscle 
injury exists.

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  These questions concern whether there is in 
fact a left lower leg muscle injury attributable to the shell 
fragment wound, and if so what are the current manifestations 
thereof.  
See the Joint Motion, page 4.  These questions must be 
addressed by an appropriately qualified physician.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2008) [a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim].

VCAA notice

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
held that a VCAA notice letter must inform the Veteran: (1) 
that, to substantiate a claim, the Veteran must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the Veteran is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the notice letter must provide 
at least general notice of that requirement; (3) that if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from 0% to as much as 100% (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
VA to obtain) that are relevant to establishing entitlement 
to increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

The February 2003 VCAA letter sent to the Veteran did not 
sufficiently address the elements of Vazquez-Flores.  
Corrective notice must be provided.  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should furnish complete VCAA 
notice pursuant to Vazquez-Flores to the 
Veteran, with a copy to his 
representative.  
                 
  2.  The Veteran should be scheduled for 
a physical examination.  The examiner 
should determine, in light of the 
Veteran's entire medical history, the 
nature and extent of the Veteran's 
service-connected low leg disability.  The 
examiner should determine if there is a 
left leg muscle injury as a result of the 
above-referenced in-service grenade blast.  
If muscle damage is identified, any 
manifestations thereof should be 
specifically described, to include 
cardinal symptoms of pain, weakness, 
fatigue and numbness.  A report should be 
prepared and associated with the Veteran's 
VA claims folder.

3.  After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the Veteran's claim of entitlement to an 
increased rating for his service-connected 
left lower leg disability.  If the benefit 
sought on appeal remains denied, the 
Veteran should be provided a supplemental 
statement of the case and given an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

